



Exhibit 10.22


DROPBOX, INC.
OUTSIDE DIRECTOR COMPENSATION POLICY
Adopted and approved by the Board of Directors on February 22, 2018; Effective
as of March 22, 2018; Amended on December 6, 2018 and December 4, 2019 (the
“Effective Date”)
Dropbox, Inc. (the “Company”) believes that providing cash and equity
compensation to its members of the Board of Directors (the “Board,” and members
of the Board, the “Directors”) represents an effective tool to attract, retain
and reward Directors who are not employees of the Company (the “Outside
Directors”). This Outside Director Compensation Policy (the “Policy”) is
intended to formalize the Company’s policy regarding cash compensation and
grants of equity to its Outside Directors. Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given to such terms
in the Company’s 2018 Equity Incentive Plan (the “Plan”), or if the Plan is no
longer in place, the meaning given to such terms or any similar terms in the
equity plan then in place. Each Outside Director will be solely responsible for
any tax obligations incurred by such Outside Director as a result of the equity
and cash payments such Outside Director receives under this Policy.
1.
CASH COMPENSATION

Annual Cash Retainer
Each Outside Director will be paid an annual cash retainer of $50,000. There are
no per‑meeting attendance fees for attending Board meetings. This cash
compensation will be paid quarterly in arrears on a prorated basis.
Committee Annual Cash Retainer
Effective as of the Effective Date, each Outside Director who serves as the
chair of the Board, the lead Outside Director, or the chair or a member of a
committee of the Board will be eligible to earn additional annual fees (paid
quarterly in arrears on a prorated basis) as follows:
Lead Independent Director:            $35,000
Chair of Audit Committee:            $30,000
Member of Audit Committee:            $12,500
Chair of Compensation Committee:        $20,000
Member of Compensation Committee:        $10,000
Chair of Nominating and Governance Committee:        $15,000
Member of Nominating and Governance Committee:    $5,000
For clarity, each Outside Director who serves as the chair of a committee will
only receive the annual fee as the chair of the committee without the additional
annual fee as a member of the committee.
2.
EQUITY COMPENSATION

Outside Directors will be eligible to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors pursuant to Section 2 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:
(a)    No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards.
(b)    Initial Award. Subject to Section 4 of this Policy, each individual who
first becomes an Outside Director following the Effective Date will be granted
an award of restricted stock units (an “Initial Award”) covering a number of
Shares having a grant date fair value (determined in accordance with U.S.
generally accepted accounting principles) (the “Grant Value”) equal to
(x) $250,000 multiplied by (y) the fraction obtained by dividing (A) the number
of full months during the period beginning on the date the individual first
becomes an Outside Director and ending on the one-year anniversary of the date
of the then-most recent Annual Meeting (the “Initial Award Vesting Period”) by
(B) 12, rounded to the nearest whole Share. The Initial Award will be made on
the first trading date on or after the date on which such individual first
becomes an Outside Director, whether through election by the stockholders of the
Company or appointment by the Board to fill a vacancy. If an individual was a
member of the Board and also an employee, becoming an Outside Director due to
termination of employment will not entitle the Outside Director to an Initial
Award.
Subject to Section 3 of this Policy, each Initial Award will vest on the earlier
of (i) the last day of the Initial Award Vesting Period or (ii) the day prior to
the date of the Annual Meeting next following the date the Initial Award is
granted, in each case, subject to the Outside Director continuing to be a
Service Provider through the applicable vesting date.
(c)    Annual Award. Subject to Section 4 of this Policy, on the date of each
annual meeting of the Company’s stockholders following the Effective Date (each,
an “Annual Meeting”), each Outside Director will be automatically granted an
award of restricted stock units (an “Annual Award”) covering a number of Shares
having a Grant Value of $250,000, rounded to the nearest whole Share.
Subject to Section 3 of this Policy, each Annual Award will vest on the earlier
of (i) the one-year anniversary of the date the Annual Award is granted or (ii)
the day prior to the date of the Annual Meeting next following the date the
Annual Award is granted, in each case, subject to the Outside Director
continuing to be a Service Provider through the applicable vesting date.
(d)        Deferral of Awards. Unless and until otherwise determined by the
Board or the Compensation Committee, as applicable, each Outside Director may
elect to defer the delivery of the proceeds of any Initial Award or Annual Award
that would otherwise be delivered to such Outside Director on or following the
date such Award vests pursuant to the terms of Sections 2(b) and 2(c) above (the
“Deferral Election”). Unless otherwise determined by the Board or the
Compensation Committee, for any such Deferral Election to be effective, it must
be submitted on or prior to the end of the calendar year prior to the date the
Award will be granted (or, in the case of any individual who first becomes an
Outside Director following the Effective Date, within 30 days after the
individual first becomes an Outside Director) (in each case, the “Deferral
Election Deadline”). Any Deferral Election will be irrevocable, and will be
subject to such rules, conditions and procedures as shall be determined by the
Board or the Compensation Committee, in its sole discretion, which rules,
conditions and procedures shall at all times comply with the requirements of
Section 409A of the Code, unless otherwise specifically determined by the Board
or the Compensation Committee. Deferral Elections shall be made pursuant to a
form of deferral election in substantially the form attached hereto as Exhibit A
or such other form as approved by the Board or the Compensation Committee.
3.
CHANGE IN CONTROL

In the event of a Change in Control, each Outside Director will fully vest in
his or her outstanding Company equity awards, including any Initial Award or
Annual Award, provided that the Outside Director continues to be an Outside
Director through such date.
4.
ANNUAL COMPENSATION LIMIT

No Outside Director may be paid, issued or granted, in any Fiscal Year, cash
compensation and Awards with an aggregate value greater than $1,200,000 (with
the value of each Award based on its Grant Value for purposes of the limitation
under this Section 4). Any cash compensation paid or Awards granted to an
individual for his or her services as an Employee, or for his or her services as
a Consultant (other than as an Outside Director), will not count for purposes of
the limitation under this Section 4.
5.
TRAVEL EXPENSES

Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.
6.
ADDITIONAL PROVISIONS

All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.
7.
ADJUSTMENTS

In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under this Policy, will adjust the number of Shares issuable pursuant to Awards
granted under this Policy.
8.
SECTION 409A

In no event will cash compensation or expense reimbursement payments under this
Policy be paid after the later of (i) 15th day of the 3rd month following the
end of the Company’s fiscal year in which the compensation is earned or expenses
are incurred, as applicable, or (ii) 15th day of the 3rd month following the end
of the calendar year in which the compensation is earned or expenses are
incurred, as applicable, in compliance with the “short-term deferral” exception
under Section 409A of the Internal Revenue Code of 1986, as amended, and the
final regulations and guidance thereunder, as may be amended from time to time
(together, “Section 409A”). It is the intent of this Policy that this Policy and
all payments hereunder be exempt from or otherwise comply with the requirements
of Section 409A so that none of the compensation to be provided hereunder will
be subject to the additional tax imposed under Section 409A, and any ambiguities
or ambiguous terms herein will be interpreted to be so exempt or comply. In no
event will the Company reimburse an Outside Director for any taxes imposed or
other costs incurred as a result of Section 409A.
9.
STOCKHOLDER APPROVAL

This Policy was approved by the Company’s stockholders on March 21, 2018
10.
REVISIONS

The Board may amend, alter, suspend or terminate this Policy at any time and for
any reason. No amendment, alteration, suspension or termination of this Policy
will materially impair the rights of an Outside Director with respect to
compensation that already has been paid or awarded, unless otherwise mutually
agreed between the Outside Director and the Company. Termination of this Policy
will not affect the Board’s or the Compensation Committee’s ability to exercise
the powers granted to it under the Plan with respect to Awards granted under the
Plan pursuant to this Policy prior to the date of such termination.


EXHIBIT A


DROPBOX, INC.


OUTSIDE DIRECTOR COMPENSATION POLICY
Restricted Stock Unit Deferral Election Form
For Outside Directors


Please complete and return this Restricted Stock Unit Deferral Election Form
(the “Election Form”), as described below, [for existing outside directors: on
or before December 31 of each year] [for new outside directors only: within 30
days following the date you join the Board] (the “Submission Deadline”), to
Stock Administration, Dropbox, Inc. 1800 Owens St, Suite 200, San Francisco, CA
94158.


Neither the provision of this Election Form nor your completion of this Election
Form represents a commitment by the Company to grant an Award to you. The grant
of an Award remains subject to the terms of the Company’s Outside Director
Compensation Policy as may be hereinafter amended (the “Policy”). Terms not
otherwise defined herein shall have the meaning set forth in the Policy.
I understand that my Election Form will become irrevocable effective as of the
Submission Deadline.
I.    PERSONAL INFORMATION
(Please print)
Participant Name:                          (the “Participant”)
II.    RSU DEFERRAL ELECTION


By signing below, I elect to defer in accordance with Article III below 100% of
my Annual Award that may be granted to me, if any, under the Plan and pursuant
to the Policy for services performed by me during the calendar year following
the year in which I tender this election. If I do not make this deferral
election, then my Annual Award will vest on the earlier of (i) the one-year
anniversary of the date the Annual Award is granted or (ii) the day prior to the
date of the Annual Meeting next following the date the Annual Award is granted,
in each case, subject to my continuing to be a Service Provider through the
applicable vesting date, and further subject to Section 3 of the Policy.
For new outside directors only:


By signing below, I elect to defer in accordance with Article III below 100% of
my Initial Award that may be granted to me, if any, under the Plan and pursuant
to the Policy. If I do not make this deferral election, then my Initial Award
will vest on the earlier of (i) the one-year anniversary of the date of the
then-most recent Annual Meeting or (ii) the day prior to the date of the Annual
Meeting next following the date the Initial Award is granted, in each case,
subject to my continuing to be a Service Provider through the applicable vesting
date, and further subject to Section 3 of the Policy.
All Awards that are deferred pursuant to this Section II shall be referred to as
“Deferred Awards” in this Election Form.
III.    DEFERRED SETTLEMENT
By signing below, I elect to have my Deferred Awards settled as follows:
1.Subject to the following paragraph, my Deferred Awards will be settled in a
single lump sum installment in whole shares on the earlier of (a) immediately
prior to a Change in Control or (b) within 60 days following my Separation Date
or my death, whichever is earlier. For these purposes, “Separation Date” means
the date of my retirement or other separation from service with the Company and
all of its Affiliates (as determined in accordance with Section 409A(2)(A)(i) of
the Code and Treasury regulation section 1.409A-1(h)).
2. If a distribution hereunder is triggered because of my Separation Date and I
am a “specified employee” within the meaning of Section 409A at the time of my
Separation Date, then the distribution that I would otherwise be entitled to
receive upon the Separation Date will not be settled until the date that is 6
months and 1 day following the Separation Date, unless I die following my
Separation Date, in which case, my distribution will commence as soon as
practicable following my death.
IV.    PARTICIPANT ACKNOWLEDGEMENTS AND SIGNATURE
1.I agree to all of the terms and conditions of this Election Form.
2.I acknowledge that I have received and read a copy of the Plan’s prospectus
and that I am familiar with the terms and provisions of the Plan.
3.I agree to the right of the Administrator to amend or terminate this election
at any time and for any reason, with or without notice; provided that such
termination or amendment is performed in compliance with Section 409A (as
determined by Company legal counsel in its sole and absolute discretion).
4.I understand that the obligation of the Company to settle any Deferred Awards
is unfunded and that no assets of any kind have been segregated in a trust or
otherwise set aside to satisfy any obligation under this Election Form. I also
understand that any election to defer the settlement of any Awards pursuant to
this Election Form will make me only a general, unsecured creditor of the
Company.
5.I understand that any amounts deferred will be taxable as ordinary income in
the year settled. Notwithstanding, I agree and understand that the Company does
not guarantee in any way whatsoever the tax treatment of any deferrals or
payments made under the Policy or this Election Form. I will be responsible for
all taxes and any other costs owed with respect to any deferrals or payments
made with respect to my Awards.
6.I understand that the Company will be under no obligation to settle any
Deferred Awards until any income and employment tax withholding obligations are
satisfied and that if I fail to satisfy any such tax withholding obligations I
may forfeit my right to receive the shares subject to my Deferred Award. I
understand that the Company has the right (but not the obligation) to withhold
taxes from my Deferred Awards (including pursuant to net share withholding) in
any amount and through such procedure as the Company deems necessary or
desirable to satisfy any income or other tax obligations incurred with respect
to my Awards.
7.I understand that, upon receipt of any Deferred Awards, in addition to federal
taxes, I may owe taxes to the state where I resided at the time of vesting in
the Award and/or to the state where I reside when the Deferred Awards are
settled, if different.
8.I understand, acknowledge and agree that the Administrator has the discretion
to make all determinations and decisions regarding any elections set forth on
this Election Form.
9.I understand that this Election Form and the elections made hereunder are
intended to comply with the requirements of Section 409A so that none of the
Deferred Awards issuable will be subject to the tax acceleration and additional
penalty taxes imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. If applicable, I understand that I am solely
responsible for any accelerated income taxes and additional taxes and tax
penalties imposed by Section 409A.
10.I also understand that this Election Form and the elections made hereunder
will in all respects be subject to the terms and conditions of the Policy and
the Plan, as applicable. Should any inconsistency exist between this Election
Form, the Policy, the Plan, the Award Agreement under which an Award was
granted, and/or any applicable law, then the provisions of either the applicable
law (including, but not limited to, Section 409A) or the Plan will control, with
the Plan subordinated to the applicable law and the Award Agreement and the
Policy subordinated to this Election Form.


By signing this Election Form, I authorize the implementation of the above
elections. I understand that my deferral election is irrevocable effective as of
the Submission Deadline and may not be changed in the future, except in
accordance with the requirements of Section 409A and the procedures specified by
the Administrator.


Signed:                 Date: _______________, ______
PARTICIPANT


Agreed to and accepted:


DROPBOX, INC.




By:         Date: ________________, ______
    




IMPORTANT DEADLINE: Please remember that if you wish to make any election set
forth on this Election Form, then the properly completed Election Form must be
signed by you and returned ON OR BEFORE THE SUBMISSION DEADLINE to Stock
Administration, Dropbox, Inc., Inc., 1800 Owens St, Suite 200, San Francisco, CA
94158, or by e-mail to stock.administration@dropbox.com.




 





